Case 3:16-cv-01617-GPC-JLB Document 347 Filed 05/06/20 PageID.12223 Page 1 of 3




 1   William M. Low (Bar No. 106669)
     wlow@higgslaw.com
 2   Edwin Boniske (Bar No. 265701)
     boniske@higgslaw.com
 3   HIGGS FLETCHER & MACK LLP
 4   401 West “A” Street, Suite 2600
     San Diego, CA 92101-7913
 5   Telephone: (619) 236-1551
     Facsimile: (619) 696-1410
 6
     Kathy A. Wisniewski (admitted pro hac vice)
 7   kwisniewski@thompsoncoburn.com
     Stephen A. D’Aunoy (admitted pro hac vice)
 8   sdaunoy@thompsoncoburn.com
     Thomas L. Azar, Jr. (admitted pro hac vice)
 9   tazar@thompsoncoburn.com
10   Jan Paul Miller (admitted pro hac vice)
     jmiller@thompsoncoburn.com
11   THOMPSON COBURN LLP
     One US Bank Plaza
12   St. Louis, Missouri 63101
     Telephone: (314) 552-6000
13   Facsimile: (314) 552-7000
14   Attorneys for Defendant FCA US LLC
15                            UNITED STATES DISTRICT COURT
16                       SOUTHERN DISTRICT OF CALIFORNIA
17
18   CARLOS VICTORINO,                    Case No. 3:16-cv-01617-GPC-JLB

19               Plaintiff,               FCA US LLC’S REPLY REGARDING
                                          ITS SUBMISSION OF
20   v.                                   SUPPLEMENTAL AUTHORITY IN
                                          SUPPORT OF ITS MOTION TO
21   FCA US LLC,                          DECERTIFY OR TO MODIFY CLASS
22                                        DEFINITION
                 Defendant.
23                                        Complaint Filed: June 24, 2016
24                                        Trial Date:         None Set
25                                        Hearing Date:       May 15, 2020
                                          Time:               1:30 p.m.
26                                        Courtroom:          2D
27                                        Judge:              Hon. Gonzalo P. Curiel
28
              FCA US LLC’S REPLY REGARDING ITS SUBMISSION OF SUPPLEMENTAL AUTHOIRTY
                IN SUPPORT OF ITS MOTION TO DECERTIFY OR TO MODIFY CLASS DEFINITION
 Case 3:16-cv-01617-GPC-JLB Document 347 Filed 05/06/20 PageID.12224 Page 2 of 3




 1         In support of its Motion to Decertify or to Modify Class Definition, Defendant
 2   FCA US LLC has submitted the recent opinion in Sloan v. Gen. Motors LLC, 2020 WL
 3   1955643 (N.D.Cal. 2020), as support for its argument that the class must be decertified
 4   or modified to exclude former owners of vehicles. Plaintiffs now argue that Sloan “has
 5   no bearing in this suit,” but they proffer only one explanation for this contention.
 6   ECF #346, p. 1. Specifically, Plaintiffs argue that because the certified class here does
 7   not include “used” vehicle purchasers there “can only be one point of sale for a new
 8   vehicle.” Id. at pp. 1-2.1 But, this is a distinction without a difference and had
 9   absolutely nothing to do with the analysis in Sloan.
10         The court in Sloan excluded former vehicle owners from the class because it
11   found that benefit-of-the-bargain damages based on a “cost of repair” can only make a
12   current owner whole, not a past owner. 2020 WL 1955643 at *48. Of particular import
13   here is the Sloan court’s express recognition that both “prior owners or lessees may
14   have been harmed by paying more for their vehicles than they would have had they
15   been aware of” an alleged defect, but, yet, there can be only one cost-of-repair damage
16   award. Id. Based on this, the Sloan court concluded that since Plaintiff’s damage
17   theory was that “by repairing the defect, Plaintiffs will receive the benefit of their
18   bargain and be restored to the position they would have occupied but for the defect,”
19   these damages must go to the current owner so he can get that repair. Id. In other
20   words, the Sloan court found (correctly) that those who no longer owned their vehicles
21   would not be “made whole” by a cost of repair damage award as was the goal of the
22   damage theory, even if they had purchased their vehicles new. Id.
23         This logical finding fully supports FCA US’s argument as to why the class here
24   needs to be decertified or at least limited to current owners. As FCA US explains in its
25   motion, it is improper to include in the class those vehicle owners who have resold their
26   vehicles because there is only a single “cost of repair” damage award available per
27         1
            Plaintiff wrongly suggests throughout his Response that the class at issue in
28   Sloan included only “used” vehicle purchasers. The class under consideration actually
     included current owners of both new and used vehicles. See 2020 WL 1955643 at *39.
                                            1
                FCA US LLC’S REPLY REGARDING ITS SUBMISSION OF SUPPLEMENTAL AUTHOIRTY
                  IN SUPPORT OF ITS MOTION TO DECERTIFY OR TO MODIFY CLASS DEFINITION
 Case 3:16-cv-01617-GPC-JLB Document 347 Filed 05/06/20 PageID.12225 Page 3 of 3




 1   vehicle (regardless of how many “points of sale” there may have been), and
 2   determining whether that single award belongs to the original owner or a subsequent
 3   owner(s), or partially to each of them, raises a significant individual issue which defeats
 4   predominance. See ECF #337-1, pp. 5-8.
 5         Plaintiffs do not dispute that they proffer the exact same classwide “cost of
 6   repair” damage model here as did the plaintiff in Sloan. And, their own expert’s stated
 7   basis for his conclusion that this damage model is appropriate is exactly the same as the
 8   expert concluded in Sloan, i.e., “[p]ayment in the amount of the cost necessary to cure
 9   the Clutch Defect would make Class Members whole and provide them with the benefit
10   of their bargain.” ECF 311-3, PageID.10863 at ¶ 11. As the court found in Sloan, even
11   former owners who purchased their vehicles new are not the ones who will be made
12   whole by a cost-of-repair damage award (they will, in fact, be made more than whole);
13   such an award belongs to the current owners of the vehicles even if they purchased their
14   vehicles used. Thus, the class should be decertified or redefined to include only current
15   owners.
16
17   Dated: May 6, 2020
18
                                      HIGGS FLETCHER & MACK LLP
19
                                By:    /s/ Edwin Boniske
20                                    William M. Low (Bar No. 106669)
                                      Edwin Boniske (Bar No. 265701)
21
22                                    THOMPSON COBURN LLP
                                      Kathy A. Wisniewski
23                                    Stephen A. D’Aunoy
                                      Thomas L. Azar, Jr.
24                                    Jan Paul Miller
25                                    Attorneys for FCA US LLC
26
27
28
                                               2
               FCA US LLC’S REPLY REGARDING ITS SUBMISSION OF SUPPLEMENTAL AUTHOIRTY
                 IN SUPPORT OF ITS MOTION TO DECERTIFY OR TO MODIFY CLASS DEFINITION
